                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    EASTERN DIVISION

                                  Case No. 4:20-CV-00181-M

 DANIEL W. JENKINS ,                             )
                                                 )
         Plaintiff,                              )
                                                 )
 V.                                              )                       ORDER
                                                 )
 CITY OF ROANOKE RAPIDS;                         )
 ROANOKE RAPIDS POLICE                           )
 DEPARTMENT; and                                 )
 VALERIE ASBELL, IN HER                          )
 INDIVIDUAL CAPACITY,                            )
                                                 )
         Defendants.                             )


        This matter comes before the Court on Plaintiffs unopposed Motion to Dismiss Defendant

Charles "Chuck" Hasty ("Hasty"), in his official capacity [DE 31]. Pursuant to Fed. R. Civ. P.

41(a)(2), the motion is GRANTED. Accordingly, Plaintiffs claims against Hasty are dismissed

with prejudice; the court directs the Clerk of the Court to remove Hasty's name from the caption

of this case.

        In light of this order, Hasty's Motion to Dismiss pursuant to Fed. R. Civ. P. 12(b)(6) [DE

27] is DENIED as moot.

                                 ~
        SO ORDERED this / (,        day of February, 2021.



                                     ~      / L~!L
                                     RICHARD E. MYERS II
                                      CHIEF UNITED STATES DISTRICT JUDGE




           Case 4:20-cv-00181-M Document 35 Filed 02/18/21 Page 1 of 1
